DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This final Office Action is in response to the Amendment filed October 26, 2022 which was filed in response to the non-final Office Action of July 26, 2022.
No claims were amended or cancelled.  Claim 21 was added.

Response to Arguments
Applicant's arguments filed October 26, 2022 have been fully considered and found unpersuasive.  Applicant argues in the Remarks section, starting at the bottom of page 5 of the Amendment, the rejection of Claim 1 is improper because the rejection improperly applies the theory of inherency.  Examiner respectfully disagrees.
The 35 U.S.C. 102(a)(1) rejection of Claim 1 in the Office Action of July 26, 2022 (hereinafter “the Action”) does not rely on the theory of inherency to cite evidence Claim 1 is anticipated by Chinese patent document CN 105268532 A by Chen (hereinafter CHEN).  Numbered paragraph 11 on page 4 of the Action clearly points to line numbers and paragraph numbers of CHEN which expressly disclose and anticipate the claim limitations.  Applicant argues CHEN discloses iron ore having a maximum of 10% moisture may be processed by the system disclosed and a person of skill in the art would understand that drying is necessary to achieve a maximum of 10% moisture.  Examiner disagrees with these assertions for at least two reasons.
First, CHEN does NOT disclose the iron ore can only have a maximum of 10% moisture content in order to be processed.  Applicant gratuitously interprets the plain language of lines 154-156 of paragraph [0015] as 10% and 6.5% being maximums.  However, the 10% and 6.5% values are not characterized as maximums.  Lines 154-156 read “For example, when grinding iron ore to prepare pellet feed, the moisture can be as high as 10%; when grinding iron ore or precious metal ore, the moisture can be allowed to be 6.5%”.  These percentages may reasonably be interpreted as averages, such that drying to achieve a maximum is not necessary.
Second, Applicant appears to be the one engaged in improperly applying the theory of inherency.  Applicant’s argument relies upon the premise that all iron ore mined will always inherently have a portion with a moisture content of greater than 10%, and therefore drying would be necessary.  However, this is not necessarily true.  It is possible iron ore may be mined in a location where the maximum content may be less than or equal to 10% such that its average moisture content falls at or near the bottom of the 5% to 12% range postulated as the range for natural moisture content.  This is why ranges are used.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 14-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese patent document CN 105268532 A by Chen (Citation to CHEN will be made to the European Patent Office (E.P.O.) Espacenet English machine translation previously provided), hereinafter CHEN as evidenced by U.S. Patent No. 4,869,434 to Folsberg.
Regarding Claim 1, CHEN discloses a process for comminuting (Fig. 1; ¶[0002]) an iron ore at natural moisture or an iron ore product at natural moisture (starting at line 152 in ¶[0015], CHEN discloses high pressure roller mills used in the disclosed process can be used to make iron ore pellet feed with a moisture content up to 10%.  This disclosed range overlaps with the range specified in ¶[0011] of the specification defining natural moisture content of iron ore being within the range of 5% to 12% moisture by weight), comprising:
milling with a vertical roller mill (VRM)(¶[0007] describes the disclosed process as a combined crushing and grinding system, with the crushing being carried out by what is translated as a “high-pressure roller mill”, and the grinding being carried out by what is translated as a “horizontal roller mill”.  The description of the “horizontal roller mill” disclosed in ¶[0017] of the translation matches that of a vertical rolling mill as evidenced by comparing the description with the structure of a vertical rolling mill such as the one disclosed in U.S. Patent No. 4,869,434 to Folsberg.  Equipment naming terminology in the ore processing industry varies, with different descriptive names given to the same type of machinery.  With this in mind, and taking into account CHEN is a translation from another language, it’s understandable equipment name terminology doesn’t match up exactly.  However, it is clear that the described mill in CHEN is the same as Applicant’s disclosed VRM.), and
pressing with a roller press (HPGR) (the description of the “high-pressure roller mill” CHEN gives in ¶[0015] of translation is that of high pressure grinding rolls) and/or screening with a high acceleration screen of at least 10G (¶[0008] and ¶[0020] of CHEN disclose a screen is used between the high-pressure roller mill and the horizontal roller mill to return larger grade of material back to the high-pressure roller mill before entering the horizontal roller mill.  CHEN does not describe details of the screen, and therefore does not disclose it as being a “high acceleration screen of at least 10G” as claimed.), the iron ore or the iron ore product at natural moisture,
wherein the iron ore or the iron ore product at natural moisture is milled, pressed, and/or screened in series (Fig. 1 of CHEN shows the crushing and grinding are done in series), and wherein a moisture content of the iron ore or the iron ore product at natural moisture is not adjusted prior to milling (CHEN does not disclose alteration of the moisture content of the iron ore processed.  Moisture content is mentioned in ¶[0015] in the context of what type of starting material CHEN’s process is capable of processing.).
Regarding Claim 2, CHEN anticipates the process of Claim 1 as explained above.  CHEN further discloses wherein the process includes the HPGR followed by the VRM in series.  ¶[0007] and ¶[0008] disclose the high-pressure roller mill (high-pressure grinding rolls) step being performed prior to the horizontal roller mill (i.e. vertical roller mill) step.
Regarding Claim 14, CHEN anticipates the process of Claim 1 as explained above.  ¶[0015] of CHEN discloses the process is capable of being used with material having moisture “as high as 10%”, thus falling within the claim limitation of “up to 12%”.
Regarding Claims 15 and 16, CHEN anticipates the process of Claim 1 as explained above.  ¶[0009] of CHEN discloses the high-pressure roller mill is capable of crushing the material to 3mm, thus meeting the particle size limitations of both Claims 15 and 16.
Regarding Claim 18, CHEN anticipates the process of Claim 1 as explained above.  The crushing and grinding steps CHEN discloses have to be carried out in at least one step.  And, CHEN does not specify either of these steps must be carried out in more than three steps.  Therefore, the process disclosed by CHEN falls within the claim limitation of Claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of U.S. Patent No. 5,908,166 to Freitas et al., hereinafter FREITAS.
Regarding Claim 3, CHEN anticipates the process of Claim 1 as explained above.  CHEN is silent regarding variations or alterations which may be made in connection with the disclosed process, and therefore does not disclose the variation of the process claimed in Claim 3.
FREITAS teaches a process for producing iron ore pellets (Title) wherein iron ore is ground in series utilizing a high pressure roller press in combination with ball mills to reduce energy consumption and wear on processing equipment as described at col. 1, line 31 through col. 2, line 41.  Col. 4, lines 57-63 teaches introducing roller press equipment into prior conventional processes using other types of grinding and/or crushing equipment (ball mills) affords a considerable increase to the process productivity.  Figs. 2-4 show the roller press being placed before and after other equipment to achieve the desired results.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention that although CHEN does not disclose variations to the process, placement of equipment in different relationships within the process may be made as taught by FREITAS.  CHEN discloses one crushing piece of equipment and one grinding piece of equipment arranged in one way.  It would have been obvious try rearranging these two piece of equipment in opposite order based upon the limited number of options in light of FREITAS’s teaching.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of U.S. Patent No. 3,254,985 to Merklin, hereinafter MERKLIN.
Regarding Claim 13, CHEN does not expressly disclose the iron ore at natural moisture is from a run of mine (ROM) or the iron ore product at natural moisture is pellet feed or sinter feed.
However, MERKLIN teaches processing mined iron ore in relatively coarse crystalline form into pellets at col. 1, lines 9-45, and describes the difficulties of processing underground ores having high moisture content at col. 1, line 66 through col. 2, line 32.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention the starting material described by CHEN in ¶[0015] is iron ore mined from an underground mine in view of MERKLIN’s teaching at col. 1, line 9 through col. 2 line 66 which describes ore extracted from a mine being of the type disclosed by CHEN.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of U.S. Patent No. 9,914,130 B2 to Burchardt, hereinafter BURCHARDT.
Regarding Claim 17, CHEN is silent concerning the grinding capability of the vertical roller mill described in ¶[0017], and thus does not disclose a final comminution product has a particle size of less than 0.074mm.
BURCHARDT teaches col. 3, lines 63-67 the final comminution product of the process disclosed therein using a roller mill grinds the ore to a grain size of less than or equal to 300µm (0.3mm), and in particular to a finished product fineness of 30µm (0.03mm) to 300 µm.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention the process disclosed by CHEN is capable of producing a final comminution product with a particle size of less than 0.074mm as taught by BURCHARDT.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of Chinese patent document CN 103611681 A of Shi et al., hereinafter SHI.  Citation to SHI will be made to the E.P.O. Espacenet English machine translation provided with the Office Action of November 22, 2021.
Regarding Claim 21, CHEN anticipates the process of Claim 1 as explained above.  As previously explained, CHEN discloses a screen is used between the high-pressure roller mill and the horizontal roller mill to return larger grade of material back to the high-pressure roller mill before entering the horizontal roller mill.  But, CHEN does not describe details of the screen, and therefore does not disclose it as being a “high acceleration screen of at least 10G” as claimed.
SHI discloses an anti-resonance vibrating screen (Title) which uses a high acceleration vibrating frequency to prevent jamming of screen holes that is especially suitable for screening fine, sticky and wet ore materials.  See ¶[0008].
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a high acceleration vibrating screen in the ore comminution process disclosed by CHEN in order to prevent the iron ore at natural moisture content from jamming the screen’s holes and reducing operation efficiency as SHI teaches in ¶[0004].  SHI does not expressly teach accelerating the screen at a rate of at least 10G.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to accelerate the screen at a rate of at least 10G as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 2333, 235 (CCPA 1955).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY M. SELF can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        





/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725